     Case 2:20-cv-01501-WBS-DMC Document 14 Filed 12/04/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANNY L. HAMPTON,                                 No. 2:20-CV-1501-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    S. WONG, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to
18   42 U.S.C. § 1983. Pursuant to Eastern District of California Local Rules, this case was not
19   assigned to a District Judge when the case was filed. The parties have not consented to
20   Magistrate Judge jurisdiction and the court now finds that assignment of a District Judge is
21   necessary to properly address the case.
22                  Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to
23   randomly assign a District Judge and to update the docket to reflect the new case number.
24

25   Dated: December 3, 2020
                                                            ____________________________________
26
                                                            DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
